DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 18 December 2020, have been entered in full.  Claims 35 and 36 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-19, 21-26 are canceled. Claims 20, 27-34 are amended.  Claims 20, 27-34 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 28 September 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits.
Withdrawn Objections And/Or Rejections
	The rejection to claims 20 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 3-4 of the previous Office Action (21 July 2020), is withdrawn in view of the amendment (18 December 2020).
The rejection to claims 20-23, 27-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, as set forth at pages 4-5 of the previous Office Action (21 July 2020), is withdrawn in view of the amendment (18 December 2020).
The rejection to claims 20-22, 27-29, 32 under 35 U.S.C. 102(a1) as being anticipated by Jiro et al. (Shiseido Co. Ltd. JP H07-316023; published May 12, 1995), as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 27-29, 31-34 remain rejected under 35 U.S.C. 102(a1) as being anticipated by Usala (US 2002/0065222; published May 30, 2002).
	The basis for this rejection is set forth at pages 5-6 of the previous Office Action (21 July 2020). 

APPLICANT’S ARGUMENTS
	Applicant discusses the Examiner’s rejection. Applicant states that Claim 20 as amended, excludes the administration of the other active ingredients present in the matrix of Usala, and such exclusion would not have been obvious to one having ordinary skill in 
Applicant argues that in the present case, the basic and novel characteristics of the claimed invention are described throughout Applicant’s specification, and are expressly recited in the preamble of the claim, as relating to the ability of the composition to promote hair growth or hair restoration. Applicant maintains that the claimed invention relates to the administration of a composition in which the recited iNOS inhibitors are the only ingredients administered that affect the ability to promote hair growth or hair restoration.
	Applicant argues that in contrast to the claimed invention, Usala does not rely on an iNOS inhibitor, such as aminoguanidine, as an active ingredient to promote hair growth or restoration. Applicant directs the Examiner’s attention to paragraph [0008] of Usala.  Applicant argues that Usala states that “[i]t has been discovered that the matrix described herein is capable of successfully stimulating hair growth. The present invention involves the administration of a therapeutic amount of a hydrogel matrix to an area where hair growth is desired.” Applicant argues that Claim 1 of Usala, states that the matrix capable of successfully stimulating hair growth comprises “gelatin and a long chain carbohydrate.” Applicant maintains that in Usala, gelatin and long chain carbohydrate are present as active compounds. Applicant directs the Examiner to paragraph [0022] of Usala.  

EXAMINER’S ARGUMENTS
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  MPEP 2111.03    Transitional Phrases III.    CONSISTING ESSENTIALLY OF teaches:
	The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the 
 "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making 
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion 
	In the instant case, the specification fails to make it clear what it regards as constituting a material change in the basic and novel characteristics of the invention. In addition, the Applicant has not shown that the introduction of the additional components would materially change the characteristics of the invention. 
2.  In response to Applicant’s argument that Usala provides no suggestion at all that the iNOS inhibitor provides any role as an active ingredient in promoting hair growth on its own, the Examiner directs Applicant’s attention to Usala at paragraph [0031]. 
Usala teaches: “Additionally, the matrix preferably contains one or more nitric oxide inhibitors. Nitric oxide inhibitor is defined as any composition or agent that inhibits the production of nitric oxide or scavenges or removes existing nitric oxide. Nitric oxide, a pleiotropic mediator of inflammation, is a soluble gas produced by endothelial cells, macrophages, and specific neurons in the brain, and is active in inducing an inflammatory response. Nitric oxide and its metabolites are known to cause cellular death from nuclear destruction and related injuries. Preferred nitric oxide inhibitors include L-cysteine, L-arginine analogues (such as aminoguanidine, N-monomethyl-L-arginine, N-nitro-L-arginine, D-arginine and the like), cystine, heparin, and mixtures thereof”. 
Contrary to the presented arguments, the iNOS inhibitor is playing a role as an active ingredient in promoting hair growth or hair restoration by reducing inflammatory responses and reducing cellular death from nuclear destruction and related injuries.  As 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over Usala (US 2002/0065222; published May 30, 2002) in view of Kawanaka et al. (Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003) and Williamson et al. (US Patent 5837738; published Nov 17, 1998).
The basis for this rejection is set forth at pages 7-10 of the previous Office Action (21 July 2020).
	Applicant combines arguments. Applicant argues that in addition, claim 20 as amended is not obvious over Usala in combination with any of the other cited references. Applicant states that as discussed above, Usala does not teach or suggest that the iNOS inhibitor promotes hair growth or restoration. Applicant argues that none of the other cited references remedies the deficiency in the teaching of Usala since none of Kawanaka, Paige and Nakane teach or suggest that inhibition of NOS is responsible for the effect on hair growth.
.
	
 Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Usala (US 2002/0065222; published May 30, 2002) in view of Kawanaka et al. (Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003), Paige et al. (Current Topics in Medicinal Chemistry, Vol. 7, p. 97-114; 2007) and Nakane et al. (Mol. Pharmacol., 47, 831-834, 1995).
	The basis for this rejection is set forth at pages 10-12 of the previous Office Action (21 July 2020).
	Applicant combines arguments. Applicant argues that in addition, claim 20 as amended is not obvious over Usala in combination with any of the other cited references. Applicant states that as discussed above, Usala does not teach or suggest that the iNOS inhibitor promotes hair growth or restoration. Applicant argues that none of the other cited references remedies the deficiency in the teaching of Usala since none of Kawanaka, Paige and Nakane teach or suggest that inhibition of NOS is responsible for the effect on hair growth.
	Applicant’s arguments have been fully considered but are not found persuasive for the reasons stated above in the maintained rejection of claims 20, 27-29, 31-34 under 35 U.S.C. 102(a1) as being anticipated by Usala (US 2002/0065222; published May 30, 
	
	
NEW REJECTIONS/OBJECTIONS

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 27-29, 31-33 are rejected under 35 U.S.C. 102(a1) as being anticipated by Moser Medical Group Kosmetisch AT (AT 413212 B; published 12/15/05). Translated document provided by the Examiner. 
	The reference teaches storing hair follicle micro-transplants for use in transplantation operations to restore hair growth, comprising using storage solution containing apoptosis inhibitor, e.g. aminoguanidine, to increase survival rate (abstract)(applies to claims 20, 27-29). 
applies to claim 20). 
The reference teaches that the present invention provides an efficient method for improving established treatments for alopecia. These established methods can easily be adapted for the method according to the invention by simply using the improved storage solution (top of page 4)(applies to claims 20, 27-29). 
The reference teaches the survival of the grafts in vivo: The in vivo study was carried out using PBS containing serum, tissue culture medium (TCM) and TCM containing inhibitors of nitric oxide (TCM-3) as storage buffers.  The reference teaches micro-grafts from patients who underwent routine surgical restoration of hair growth were stored in this buffer under routine conditions and transplanted to defined regions on the scalp. The reference teaches micro transplants stored in PBS showed typical transient hair loss about 1 month after the transplant. Micro grafts stored in the TCM-3 buffer showed no temporary hair loss in all 6 patients in this group (page 10)(applies to claims 31-33). 

The reference teaches that in summary, the present study shows that storage buffers, which prevent apoptotic cell death in micro grafts, can overcome the temporary hair loss that is observed in the transplantation of micro grafts. The buffers lead to an immediate start of hair growth and therefore to a clear improvement in the clinical outcome in procedures for restoring hair growth (page 11)(applies to claims 20, 27-29, 31-33).

				Conclusion
			No claims are allowed.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/17/2021